AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 5, 2008 REGISTRATION NO. 333-148719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDZED INC. (Exact Name of Registrant As Specified In Its Charter) Nevada 7372 26-0641585 State or other jurisdiction of incorporation or organization Primary Standard Industrial Classification Code IRS Employee Identification No c/oDaniel R. MacLean 7900 East Union Avenue Suite 1100 Denver Colorado 80237 (303) 217-4556 (Address and telephone number of Registrant's principal executive offices) c/oDaniel R. MacLean 7900 East Union Avenue, Suite 1100 Denver Colorado 80237 (303) 217-4556 (Address of principal place of business or intended principal place of business) Business Filings Incorporated 6100 Neil Road, Suite 500 Reno Nevada, 89511 (800) 981-7183 (Name, address, and telephone number of agent for service) Copies to: David Lubin, Esq. David Lubin & Associates, PLLC 26 East Hawthorne Avenue Valley Stream, NY 11580 Phone: (516) 887-8200 Fax: (516) 887-8250 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier of the effective registration statement for the offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Proposed Maximum Proposed Maximum Amount of Class of Securities Amount to be Offering Price Per Aggregate Offering Registration to be Registered Registered Security(1) Price Fee(2) Shares of common stock, $.0001 par value 1,000,000 $ .04 $ 40,000 $ $1.23 Total 1,000,000 $ .04 $ 40,000 $ $1.23 (1) There is no current market for the securities. Solely for the purpose of calculating the registration fee pursuant to Rule 457(c) to the Securities Act of 1933, the registrant has valued the common stock, in good faith and for purposes of the registration fee, based on $0.04 per share. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (2) Previously paid The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. i THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND IS SUBJECT TO COMPLETION ANDMAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO
